Citation Nr: 0120766	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  95-17 925	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney-at-
law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION


The veteran served on active duty from December 1942 to 
October 1945.

The instant appeal arose from a January 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Jackson, Mississippi, which denied a claim to reopen 
a claim for service connection for rheumatoid arthritis 
secondary to scarlet fever.

This case was remanded by the Board of Veterans' Appeals 
(Board) in November 1997 for due process reasons.  In a May 
1998 Board decision, the claim to reopen was granted, and the 
claim for service connection for rheumatoid arthritis was 
remanded for due process reasons.

In October 1998, the Board denied the appellant's claim, and 
the appellant filed a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In April 1999, 
the VA General Counsel and the appellant's attorney filed a 
joint motion for partial remand and to stay further 
proceedings.  The parties asked the Court to vacate and 
remand the Board's October 1998 decision.  The Court granted 
the joint motion in April 1999, vacating and remanding the 
issue of entitlement to service connection for rheumatoid 
arthritis.  

In September 1999, the Board again denied the appellant's 
claim, and the appellant filed a timely appeal to the Court.  
In December 2000, the appellant's attorney informed the Court 
that the appellant had died earlier that month.  In January 
2001, the VA General Counsel filed a motion to dismiss for 
lack of jurisdiction.  The Court granted the motion in 
February 2001, vacating the September 1999 Board decision and 
dismissing the appeal for lack of jurisdiction.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1942 to October 1945.

2.	On June 1, 2001, the Board was notified by the Jackson, 
Mississippi, RO that the veteran died on December  [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.




		
C. P. RUSSELL
Member, Board of Veterans' Appeals

 



